Citation Nr: 0906340	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to mustard gas and Agent Orange 
in service.  

3.  Entitlement to service connection for exposure to Agent 
Orange in service.  

4.  Entitlement to service connection for migraines.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral arm pain.  

7.  Entitlement to service connection for a disorder whose 
symptoms include short term memory loss.  

8.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The Veteran's DD Form 214 and service personnel records 
indicate he was awarded a Presidential Unit Citation.  

2.  He served in the Republic of Vietnam from February 10, 
1967 to February 25, 1968.  

3.  His Record of Service indicates he was assigned to the 
Headquarters and Support Company of the First Anti-Tank 
Battalion of the First Marine Division from February 1, 1967 
to December 17, 1967 and to the Headquarters and Support 
Company of the Second Battalion of the First Marine Regiment 
of the First Marine Division from December 18, 1967 to 
February 24, 1968.  

4.  The Veteran was engaged in combat with the enemy.  

5.  The claims folder includes current diagnosis of PTSD 
based on the Veteran's in-service stressors related to combat 
in the Republic of Vietnam.  

6.  The claims folder does not include any current diagnosis 
of a skin disorder, migraines, a disorder whose symptoms 
include short term memory loss, or a respiratory disorder.  

7.  Exposure to chemicals in service, in the absence of any 
current disorder related to the exposure, is not a disability 
within the meaning of the law.

8.  February 2004 VA records document that the Veteran had 
righted sided weakness of the arm, leg and face consistent 
with an infarct of the left internal capsule.  

9.  The veteran did not have hypertension until many years 
after service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.305(f) 
(2008).  

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.316 (2008).  

3.  Chemical exposure is not a disability within the meaning 
of the law.  38  U.S.C.A. § 1110 (West 2002).

4.  The criteria for service connection for migraines have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

5.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.  The criteria for service connection for bilateral arm 
pain have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

7.  The criteria for service connection for a disorder whose 
symptoms include short term memory loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

8.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in March 2005, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the Veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the Veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The Veteran was not afforded a VA examination for migraines, 
hypertension, bilateral arm pain, a disorder whose symptoms 
include short term memory loss or a respiratory disorder.  
The service treatment records do not include any references 
to any of the above.  In addition, current records do not 
contain a diagnoses of migraine, a bilateral arm disorder, a 
disorder whose symptoms include short term memory loss or a 
respiratory disorder.  While there is a current diagnosis of 
hypertension, it was first diagnosed many years after 
separation.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
Veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  



Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

As to the specific contention that the veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii)(2008).


A. Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.305(f) 
(2008).  

The claims folder includes diagnoses of PTSD based on the 
Veteran's experiences during his tour of duty in the Republic 
of Vietnam (RVN).  His claim was denied on the basis there 
was no verified stressor in service.  

In the case of Zarycki v. Brown, 6 Vet. App. 91(1993) and 
West v, Brown, 7 Vet. App. 70 (1994), the United States Court 
of Appeals for Veterans Claims (Court) set forth the 
framework for establishing the presence of a recognizable 
stressor.  First, it must be determined through recognized 
military citations or other supportive evidence, whether the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then a second 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to the actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 2002).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

The Veteran's Form 214 MC indicates he served from July 1966 
to July 1969 in the United States Marine Corp.  His military 
occupational specialty was cook.  He had one year and one 
month of foreign service.  His decorations and awards 
included a Presidential Unit Citation.  His Record of Service 
reveals he was attached to the Headquarters and Support 
Company of the 1st Antitank Battalion, 1st Marine Division 
from February 1967 to December 1967.  In December 1967 he was 
transferred to the Headquarters and Support Company of the 
2nd Battalion, 1st Marine Regiment of the 1st Marine Division.  
His primary duty was listed as cook.  He participated in the 
support operations against the communist insurgent forces 
(VC) in the Da Nang RVN area from February 1967 to February 
24, 1968.  

In April 2005, the RO received verification that the Veteran 
had served in the Republic of Vietnam from February 1, 1967 
to February 25, 1968.  That is consistent with his 
embarkation slips found in his service personnel records.  
His weapons firing record indicates he was certified at the 
Da Nang, RVN firing range in June and October 1967.  

The Department of Defense, Manual of Military Decorations & 
Awards states that the Presidential Unit Citation is awarded 
to units of the Armed Forces of the United States for 
extraordinary heroism in action against an armed enemy.  

Historically, the Board notes the Tet Offense began on 
February 2, 1968.  The official website of the 1st Marine 
Division indicates that during the 1968 Tet Offensive the 1st 
Marine Division was involved in fierce fighting with both the 
Viet Cong and North Vietnamese.  Research on the web has 
revealed that the 2nd Battalion of the 1st Marines operated 
from Hue to Phu Bai to Da Nang to Quang Tri, Thua Thien and 
Quang Nam.  The 1st Marine Division was involved in 
recapturing the city of Hue.  The 1st Marine Regiment between 
January 31 and March 2, 1968 fought to regain control of the 
city of Hue.  

The Veteran testified at his hearing before the undersigned 
in May 2008 that his unit went from Da Nang to Phu Bai, then 
from Phu Bai to Quang Tri and from Quang Tri to Hue (spelled 
Wei in the transcript).  (T-13).  His primary duty was 
cooking but he also went on patrol.  While on patrol one 
evening he almost fell into a booby trap.  (T-14).  When the 
city of Hue was attacked his unit went in to help.  He 
recalls being in a convoy and going through the city being 
shot at and having to shoot back.  (T-15, 16).  One of his 
friends in the truck was shot in the leg.  (T-16).  

The Court has addressed the issue of the degree of detail 
required to corroborate an appellant's participation in 
events.  In a similar case where a veteran was stationed in 
Da Nang during the same time period as the appellant the 
Court cautioned against narrowly construing corroborating 
evidence.  The Court held that the Board had erred in 
insisting that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process, and stated the Board had defined 
"corroboration" far too narrowly.  They found that unit 
records which reported rocket attacks at the Da Nang Air Base 
were independent evidence of stressful events and that 
evidence implied his personal exposure.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

In a later case the Court again found that if there was 
verification of the veteran's location, records of events at 
that location implied the veteran's personal exposure to 
those events.  Pentecost v. Principi, 16 Vet. App. 124, 
(2002).  

While the Veteran's occupational specialty in service would 
imply that he was not involved in combat, the time period 
during which he served and the location of his unit is 
consistent with the events recounted by the Veteran.  In 
reviewing the claims folder the Board noted the Veteran was 
consistent as to his statements to VA care providers and to 
the undersigned.  His service records which include 
documentation of the award of a Presidential Unit Citation 
support finding his unit was involved in combat.  

The historical records found on the Internet all indicate 
that his unit was involved in the fighting during the Tet 
Offensive.  Specifically, they actively participated in 
recapturing the city of Hue.  That is consistent with the 
Veteran's reports that he participated in the action at Hue 
during the Tet Offensive.  

The Board has concluded the Veteran's service personnel 
records which document his unit in service, combined with the 
historical record are consistent with the Veteran's testimony 
as to his location and activities in service.  Those facts 
combined with the award of the Presidential Unit Citation 
support finding that the Veteran was engaged in combat with 
the enemy.  Consequently, further verification of the 
Veteran's claimed in-service stressors is not required.  

In March 2004, the Veteran was evaluated by a VA 
psychologist.  He reported feeling socially isolated, 
depressed all the time, having terminal insomnia, feelings of 
hopelessness, nightmares and intrusive thoughts.  He told the 
VA examiner that he had been at Hue during Tet.  One of his 
friends had been shot in the leg.  He recalled that his unit 
had to fight its way into the city.  He recalled having to 
put bodies on helicopters, seeing legs shot off and head 
wounds.  He also recalled almost falling into a booby trap 
while on patrol.  Based on his military history the VA 
psychologist diagnosed PTSD.  

The Board has concluded the evidence supports the grant of 
service connection for PTSD.  

B.  Skin Disorder

At service entrance in July 1966 the Veteran's skin was noted 
to be normal.  There are no service treatment records 
containing complaints of a skin disorder or any treatment for 
a skin disorder in service.  On service separation 
examination in July 1969 his skin was again noted to be 
normal.  

The Veteran has indicated he has only received treatment at 
VA.  VA records in the claims folder do not include any 
treatment for a skin disorder.  

In May 2008 the Veteran testified that when he was in RVN he 
developed sores on his back.  They came and went about every 
six months or twice a year.  He felt they were caused by 
something he was exposed to in service.  (T-31).  When he was 
asked if he currently had a rash on his body he said no.  (T-
33).  It came and went since he was in RVN.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presently, there is no medical evidence of a current skin 
disorder.  Absent that, a basis upon which to establish 
service connection has not been presented.  




C. Exposure to Agent Orange in Service

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The veteran has raised a claim based on his claimed exposure 
alone.  Exposure alone is not sufficient to support a claim 
for service connection.  

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

D. Migraines

In July 1966 at service entrance no disorder of the head or 
neurological system was noted.  The veteran denied having any 
history of severe or frequent headaches.  There are no 
service treatment records noting diagnosis of migraines, 
complaints of headaches or any treatment for headaches in 
service.  At service separation in July 1969 no disorders of 
the neurological system or head were noted.  

Current VA records include complaints of headaches.  In April 
2004 the Veteran complained of mild headaches.  The diagnosis 
was internal capsule infarct.  December 2004 VA records again 
noted chronic headaches which the examiner noted with 
question marks might be related to tension or vision 
problems.  Those same assessments were noted again in April 
2005.  

In May 2008 the Veteran testified he had headaches since he 
got out of service.  (T-24).  

In reviewing the evidence the Board noted there is no current 
diagnosis of migraines.  In fact, there is no record of any 
diagnosis or treatment for migraines in the claims folder.  
In filing his claim the Veteran listed it as migraines which 
is a specific type of headache disorder.  He did not claim 
and the RO did not adjudicate a claim for service connection 
for tension headaches.  For that reason the Board has limited 
its consideration to the issue of service connection for 
migraines.  

In the absence of a current diagnosis of migraines, service 
connection for migraines is not warranted.  

E. Hypertension.  

In July 1966 at service enlistment the Veteran's blood 
pressure was measured as being 108/70.  He denied any history 
of high blood pressure.  There are no elevated blood pressure 
readings in the service treatment records.  The July 1969 
service separation examination indicates his blood pressure 
was 98/78.  

July 2005 VA treatment records reveal the Veteran had 
hypertension for the previous four years.  

The Veteran testified at his hearing in May 2008 that he had 
high blood pressure when he came out of the service.  (T-28).  

The evidence does not demonstrate the Veteran had high blood 
pressure in service or during the initial post service year.  
The medical records indicate hypertension was first diagnosed 
in 2001, more than 30 years after the Veteran's separation 
from the service.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
The Veteran's statement that he had high blood pressure when 
he left the service is clearly inconsistent with the readings 
noted on his separation examination.  

The preponderance of the evidence is against the claim for 
service connection for hypertension.  

F. Bilateral Arm Pain

No disorder of the upper extremities was noted at service 
entrance in July 1966.  There are no complaints of bilateral 
arm pain in the service treatment records.  At service 
separation in July 1969 his upper extremities were again 
noted to be normal.  

The Board has reviewed his current VA treatment records and 
found no complaints of a bilateral arm disorder.  The only 
reference to any disorder of the upper extremities were 
symptoms of right sided weakness, which also affected the 
lower extremity and was attributed to his new cerebrovascular 
accident.  

The Veteran's complaints of pain are not in themselves a 
disability.  One requirement for service connection, whether 
direct or secondary, is that the claimed disability currently 
exist.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A 
complaint of pain alone, without a diagnosed related 
disorder, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  


G.  A Disorder Whose Symptoms Include Short Term Memory Loss

At service entrance in July 1966 no neurological or 
psychiatric disorders were noted.  The Veteran denied any 
history of memory loss.  There are no complaints in service 
of any loss of memory.  At service separation in July 1969 
his neurological and psychiatric evaluations were again noted 
to be normal.  

VA records indicate the Veteran has a history of stroke or 
cerebrovascular accidents.  There is no diagnosis of any 
short term memory loss in the claims folder.  

The VA psychological and neurology evaluations and treatment 
records do not reveal any diagnosis of short term memory 
loss.  

While the Veteran is certainly able to describe having short 
term memory loss he is not competent to attribute it to any 
particular cause.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The preponderance of the evidence is against the claim as 
there is no current diagnosis and no competent evidence 
relating any symptoms of memory loss to service.  

H.  Respiratory Disorder

In July 1966 at service entrance the Veteran's lungs and 
chest were noted to be normal.  There are no records any 
treatment for a respiratory disorder in service.  At service 
separation the Veteran's lungs and chest were again noted to 
be normal in July 1969.  

A review of the claims folder reveals no current diagnosis of 
a respiratory disorder.  

At his hearing when he was questioned about whether he 
currently had a respiratory disorder, the Veteran said he did 
not recall filing a claim for a respiratory disorder.  (T-
29).  

As was noted above, there must be medical evidence of a 
current disability to support a claim for service connection.  
In the absence of any current diagnosis of a respiratory 
disorder, service connection for respiratory disorder is not 
warranted.  





ORDER

Service connection for post-traumatic stress disorder is 
granted.   

Service connection for a skin disorder is denied.  

The claim for service connection for exposure to Agent Orange 
is dismissed as being without legal merit.  

Service connection for migraines is denied.  

Service connection for hypertension is denied.  

Service connection for bilateral arm pain is denied.  

Service connection for a disorder whose symptoms include 
short term memory loss is denied.  

Service connection for a respiratory disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


